                                                                    ■■              ra

                 IN THE UNITED STATES DISTRICT COURT
                                                                    AKK - I 2019 yj
                FOR THE EASTERN DISTRICT OF VIRGINIA
                                                             CLERK. U^. DISTRICT COURT
                           Richmond Division                        RiCHMicNO, va

TYEL LAWSHAWN CLAIBORNE, SR.,

     Plaintiff,

V.                                      Civil Action No. 3:17CV556


INDER JEET SINGH GUJRAL,

     Defendant.


                          MEMORANDUM OPINION


     Tyel Lashawn Claiborne, Sr., a Virginia inmate proceeding

pro se and ^ forma pauperis, filed this 42 U.S.C. § 1983 action.

In   his   "PARTICULARIZED     COMPLAINT   FOR    CIVIL    ACTION        NUMBER

3:17CV556" ("Particularized Complaint," ECF No. 17), the Court

construes Claiborne to allege that Dr. Inder Jeet Singh Gujral, a

physician at Sussex II State Prison ("Sussex II"), denied him

adequate medical care in violation of the Eighth Amendment with

respect to the removal of the cast on his broken foot.                   (Part.

Compl. 1-2.)

     This matter is before the Court on the Motion for Summary

Judgment (ECF No. 28) filed by Dr. Gujral.        Claiborne has filed a

response   to   the   Motion   for   Summary   Judgment,   entitled       "Re:

MEMORANDUM IN SUPPORT OF DEFENDANT'S MOTION FOR SUMMARY JUDGMENT"

("Response," ECF No. 34).      For the reasons that follow, the Court

will grant the Motion for Summary Judgment and will dismiss the

action.
                   I.    SUMMARY OF CLAIBORME'S CLAIM


      Claiborne    contends    that   Dr.    Gujral   denied   him   adequate

medical care with respect to his broken foot.^            Claiborne faults

Dr. Gujral because, upon Claiborne's insistence that Dr. Gujral

remove the cast because Claiborne believed it had gotten wet and

mildewed. Dr. Gujral removed the cast, and thereafter, refused to

place   a   new   cast   on   Claiborne's    foot.     (Part   Compl.   1-2.)

Claiborne asked for a foot brace, but Dr. Gujral gave him ace

bandages instead.        Claiborne contends that due to Dr. Gujral's

refusal to recast Claiborne's foot, his foot healed "irregularly

and [he] now [has] a permanent limp."            (Id. at 2.)     As relief,

Claiborne seeks monetary damages.           (Id. at 3.)


                  II.    STANDARD FOR SUMMARY JUDCaiENT


      Summary judgment must be rendered "if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."              Fed. R. Civ. P.

56(a). The party seeking summary judgment bears the responsibility

to inform the court of the basis for the motion, and to identify


     ^ As a preliminary matter, Claiborne indicates that Dr. Gujral
should be "held responsible for his negligence." (Part. Compl.
2.)   However, an assertion of negligence, does not state a claim
of constitutional dimension.          See Deavers v. Diggins, No. 3:13-
CV-821, 2015 WL 692835, at *4 (E.D. Va. Feb. 18, 2015) (citing
Farmer v. Brennan, 511 U.S. 825, 835, 836 (1994); Estelle v.
Gamble, 429 U.S. 97, 105-06 (1976)). Thus, the Court construes
Claiborne to argue that Dr. Gujral's actions violated the Eighth
Amendment.
the parts of the record which demonstrate the absence of a genuine

issue of material fact.         See Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). "[W]here the nonmoving party will bear the burden

of proof at trial on a dispositive issue, a summary judgment motion

may   properly   be    made   in   reliance   solely    on   the   pleadings,

depositions, answers to interrogatories, and admissions on file."

Id. at 324 (internal quotation marks omitted).           When the motion is

properly   supported,     the   nonmoving     party   must   go    beyond   the

pleadings and, by citing affidavits or "'depositions, answers to

interrogatories, and admissions on file,' designate 'specific

facts showing that there is a genuine issue for trial.'"                    Id.

(quoting foniier Fed. R. Civ. P. 56(c) and 56(e) (1986)).

      In reviewing a summary judgment motion, the court "must draw

all justifiable inferences in favor of the nonmoving party."

United States v. Carolina Transformer Co., 978 F.2d 832, 835 (4th

Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986)).     However, a mere scintilla of evidence               will not

preclude summary judgment.          Anderson, 477 U.S. at 251 (citing

Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1871)).

"'[T]here is a preliminary question for the judge, not whether

there is literally no evidence, but whether there is any upon which

a jury could properly proceed to find a verdict for the party . .

. upon whom the onus of proof is imposed.'"            Id. (quoting Munson,

81 U.S. at 448).      Additionally, "'Rule 56 does not impose upon the
district court a duty to sift through the record in search of

evidence to support a party's opposition to summary judgment.'"

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) (quoting Skotak

V. Tenneco Resins, Inc., 953 F.2d 909, 915 n.7 (5th Cir. 1992));

see Fed. R. Civ. P. 56(c)(3) ("The court need consider only the

cited materials   . . . .").

     In support of his Motion for Summary Judgment, Dr. Gujral has

submitted his own declaration (Mem. Supp. Mot. Summ. J. Ex. A

("Gujral Decl."), ECF No. 29-1), and Claiborne's medical records

(ECF Nos. 29-2, 29-3).      As a general rule, a non-movant must

respond to a motion for summary judgment with affidavits or other

verified evidence.    Celotex Corp., 477 U.S. at 324.     Although,

Claiborne filed a response, he has not cited any evidence that he

wishes the Court to consider in opposition to the Motion for

Summary Judgment.    See Fed. R. Civ. P. 56(c)(3) (emphasizing that

"[t]he court need consider only the cited materials" in deciding

a motion for summary judgment)       Therefore, the Court may rely

solely on Dr. Gujral's declaration and the supporting medical

records in deciding the Motion for Summary Judgment.    See Forsyth

V. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) ("^Rule 56 does not

impose upon the district court a duty to sift through the record



     2 Claiborne submitted an unsworn Complaint. Because Claiborne
failed to swear to the contents of his Complaint under penalty of
perjury, the Complaint fails to constitute admissible evidence.
See United States v. White, 366 F.3d 291, 300 (4th Cir. 2004).
in search of evidence to support a party's opposition to summary

judgment.'" (quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909,

915 & n.7 (5th Cir. 1992))).

       Accordingly, the following facts are established for the

Motion for Summary Judgment.         The Court draws all permissible

inferences in favor of Claiborne.



                        III. UNDISPUTED FACTS


       A.   Claiborne's Interactions With Dr. Gujral

       Dr. Gujral was employed as the medical director at Sussex II

from March 2013 until August 23, 2016.         Dr. Gujral is a board-

certified physician and due to extensive training and experience

in orthopedics, is board-eligible in orthopedic surgery.            (Gujral

Decl. tt 1/ 3.)     Claiborne has a history of foot pain that pre

dates the incident that gave rise to this action.           (Id. Hf 5-7.)

       On July 20, 2016, Dr. Gujral examined Claiborne's right foot.

(Id. f 9.)    Claiborne indicated that he injured the foot when he

fell playing basketball in the recreation yard.        (Id.)    Dr. Gujral

observed swelling on the outer side of the foot with accompanying

tenderness, and an X-ray "demonstrated a displaced fracture at the

base of 5*^^ metatarsal."    (Id.)   Dr. Gujral placed a short cast on

Claiborne's    foot    "to    immobilize     the    fracture,      provided

instructions to [Claiborne] regarding cast care and ambulation

with    crutches,   prescribed   ibuprofen    for   pain,    and   ordered
[Claibome] be placed in the [Sussex II] infirmary on 23-hour

observation to confirm [Claiborne] was keeping the right leg

elevated and doing well with the treatment . . .           (id.)     Dr.

Gujral ordered a follow-up appointment in one week.      (Id.)

     On July 21, 2016, Claiborne was evaluated by a different

healthcare provider who instructed Claiborne to keep the follow-

up appointment in one week, to "keep the cast dry at all times, to

use a black plastic bag to cover the cast when showering, use

crutches and continue       with no weight bearing on the effected

extremity." (Id. ^ 10.)       Claiborne was discharged back to general

population.    (Id.)

     On July 27, 2016, Dr. Gujral saw Claiborne for the follow-up

appointment.     (Id. ^ 11.)     Claiborne complained of foot pain;

however, an examination revealed the cast was intact and his foot

was not swollen.    (Id.)    Dr. Gujral advised Claiborne to continue

to use crutches and begin partial weight bearing on his foot,

prescribed additional ibuprofen to treat Claiborne's discomfort,

and ordered that Claiborne be scheduled for a follow-up appointment

in four weeks.     (Id.)    Dr. Gujral advised nursing staff to issue

Claiborne a plastic bag to cover the cast when he showered.        (Id.)

     On July 30, 2016, during afternoon pill pass, Claiborne asked

nursing staff for a new plastic bag for his cast because the other

bag was missing.       (Id. f 12.)   "The nurse noted that the detail

for the plastic bag required the old bag to be returned prior to
a new bag being issued and the charge nurse was notified of

[Claiborne's] request."     (Id.)   Dr. Gujral avers that he was not

notified of this nursing visit and he was not asked by the nursing

staff to issue another medical detail for a new plastic bag. (Id.)

        On August 9, 2016, Dr. Gujral saw Claiborne and Claiborne

insisted on having his cast removed "claiming there was fungus

growing inside his cast."    (Id. f 14.)     Dr. Gujral explained "the

cast was in good shape and there should be no cause for concern;

however, Claiborne insisted on having the cast removed because of

itching and out of concern for infection.          (Id.)     Dr. Gujral

advised Claiborne that removing the cast was against his medical

advice, but "out of concern [that Claiborne would] incur further

injury if he attempted a self-remedy, [he] removed the cast."

(Id.)    After the cast was removed. Dr. Gujral found no evidence of

infection, and after examining Claiborne's foot, he "opined [that]

the foot was sufficiently healed so as not to warrant a further

casting and chose to continue treatment with an Ace[] bandage in

conjunction with the use of a shoe."    (Id.)    Dr. Gujral instructed

Claiborne to continue to use crutches and to bear weight as

tolerated while using crutches.      (Id.)     Dr. Gujral scheduled a

three-week follow-up appointment for Claiborne.      (Id.)   Dr. Gujral

has no further contact with Claiborne after the August 9, 2016

appointment and his last day working at Sussex II was August 23,

2016.    (Id. ft 14-15.)
        At the time of Dr. Gujral's last appointment with Claibome,

he believed that Claiborne's "metatarsal fracture was healing well

and     would   heal     completely       with    the   care,       treatment    and

recommendations I provided on that day which included ongoing

ambulation with crutches."          (Id.         16.)   Dr. Gujral avers that

"[a]t no time prior to my departure from [Sussex II] did I enter

an order for Plaintiff to discontinue the use of crutches during

ambulation."     (Id.)

      B.     Claiborne's Medical Care After Dr. Gujral's Departure

      On August 28,       2016,   Claiborne       refused    a nurse    sick    call

appointment.      (Id. ^ 19.)         On August 29, 2016, Claiborne was

evaluated during a follow-up appointment by another physician and

complained of foot pain.          (Id.)    The physician noted "right foot

tenderness, no swelling and a neurovascularly intact right foot."

(Id.)      The physician ordered more X-rays and scheduled Claiborne

for a follow-up appointment in thirty days.                 (Id.)

      On October 26, 2016, Claiborne was seen at nurse sick call

"complaining of not being able to wear state boots since a right

ankle fracture 3 to 4 months ago and feels the heel [of the boot]

makes his pain worse."        (Id. t 21 (alteration in original.)                The

nurse noted mild swelling of the right ankle and referred Claiborne

to the physician for an alternative footwear assessment.                        (Id.

H 21.)
        Claiborne was next seen by a physician on November 28, 2016

to assess the need for special shoes for foot pain.         (Id. f 22.)

The physician noted that Claiborne "could          wear soft shoes or

sneakers to help alleviate foot pain due to plantar fasciitis.

(Id.)

     On January 16, 2017, Claiborne was examined by the physician

for his complaints of left foot discomfort secondary to an old

injury and sore toes when ambulating with state issues sneakers or

shoes.     (Id. t 23.)    The physician noted no gross defoonnity,

blisters or callouses, and ordered X-rays of both of Claiborne's

feet.      (Id.)    The   X-rays    "now   indicated   non-union   of   an

intraarticular fracture at the base of the 5^^^ metatarsal versus


unfused ossification center."       (Id. f 24.)

     On January 26, 2017, Claiborne was seen at nurse sick call

with complaints of bilateral foot pain and bunions.         (Id. f 25.)

The nurse noted that he had no problem with ambulation, but that

he had bilateral flat feet with minimal cushion.        (Id.)   Claiborne

was referred for an examination with a physician.        (Id.)

     On February 14, 2017, Claiborne was seen by a physician who

"noted a protrusion, bony lateral aspect of the right foot and

tenderness to palpitation of the plantar surface of the right

foot."     (Id. t 26.)     The physician referred Claiborne to an

orthopedist and the orthopedist requested a new set of X-rays

before the appointment.     (Id.)     On February 23, 2017, Claiborne
had an X-ray series of his right foot that was compared with the

X-rays from January 24, 2017.      (Id. f 27.)    The radiologist noted

a "healing non-displaced fracture of the fifth metatarsal with

some increased fusion, a congenital malformation of the second

middle phalanx, normal soft tissues and minimal hallux valgus."

(Id.)   On February 28, 2017, the orthopedist examined Claiborne

and recommended a CT scan of the right foot with a follow-up

appointment after completion of the scan.        (Id. at 28.)

     On May 5, 2017, Claiborne was seen at nurse sick call for

complaints of bilateral foot pain.      (Id. f 29.)      Claiborne's feet

appeared normal, and the nurse administered ibuprofen.          (Id.)

     On June 9, 2017, Claiborne had a CT scan of his right foot

that revealed a chronic fracture involving the proximal fifth

metatarsal with bridging bone identified.        (Id.)

     On July 28, 2017, Claiborne was seen at nurse sick call for

complaints of chronic right foot pain.        (Id. f 31.)       Claiborne

noted that he had broken his foot years ago and it was still

painful,   but the    pain   was relieved   with medication from        the

commissary.   (Id.)   An examination revealed no swelling, bruising,

discoloration or deformity, and a normal range of motion, capillary

refill time, gait, and weight bearing.      (Id.)

     Claiborne visited medical during December 2017 through March

2018 for complaints unrelated to foot pain.       (Id. ft 24-27.)




                                   10
                           IV.     EIGHTH AMENDMENT


     A.     General Eighth Amendment Principles

     To survive a motion for summary judgment on an Eighth

Amendment claim. Champion must demonstrate that Defendants acted

with deliberate indifference to his serious medical needs.                        See

Brown V. Harris, 240 F.3d 383, 388 (4th Cir. 2001).                        A medical

need is "serious" if it "has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay

person    would   easily    recognize         the   necessity   for    a    doctor's

attention."       Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)

(quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

     The   subjective      prong   of    a     deliberate   indifference       claim

requires the plaintiff to demonstrate that a particular defendant

actually knew of and disregarded a substantial risk of serious

harm to his person.         See Farmer v. Brennan, 511 U.S. 825, 837

(1994). "Deliberate indifference is a very high standard—a showing

of mere negligence will not meet it."                Grayson v. Peed, 195 F.3d

692, 695 (4th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97,

105-06 (1976)).

     [A] prison official cannot be found liable under the
     Eighth Amendment for denying an inmate humane conditions
     of    confinement     unless       the    official     knows     of    and
     disregards an excessive risk to inmate health or safety;
     the official must both be aware of facts from which the
     inference could be drawn that a substantial risk of
     serious harm exists, and he must also draw the inference.




                                        11
Farmer, 511 U.S. at 837.        Farmer teaches "that general knowledge

of facts creating a substantial risk of harm is not enough.            The

prison official must also draw the inference between those general

facts and the specific risk of harm confronting the inmate."

Johnson v. Quinones, 145 F.3d 164, 168 (4th Cir. 1998) (citing

Farmer, 511 U.S. at 837).       Thus, to survive a motion for summary

judgment under the deliberate indifference standard, a plaintiff

"must show that the official in question subjectively recognized

a substantial risk of harm . . . . [and] that the official in

question     subjectively   recognized     that     his    actions    were

'inappropriate in light of that risk.'"          Parrish ex rel. Lee v.

Cleveland, 372 F.3d 294, 303 (4th Cir. 2004) (quoting Rich v.

Binace, 129 F.3d 336, 340 n.2 (4th Cir. 1997)).

     In evaluating a prisoner's complaint regarding medical care,

the Court is mindful that, "society does not expect that prisoners

will have unqualified access to health care" or to the medical

treatment of their choosing.       Hudson v. McMillian, 503 U.S. 1, 9

(1992) (citing Estelle, 429 U.S. at 103-04).         Absent exceptional

circumstances, an inmate's disagreement with medical personnel

with respect to a course of treatment is insufficient to state a

cognizable     constitutional    claim,   much    less    to   demonstrate

deliberate indifference.    See Wright v. Collins, 766 F.2d 841, 849

(4th Cir. 1985) (citing Gittlemacker v. Prasse, 428 F.2d 1, 6 (3d

Cir. 1970)).


                                    12
     B.   No Deliberate Indifference to A Serious Medical Meed


     Claiborne     contends   that    Dr.   Gujral   was   deliberately

indifferent to his serious medical needs when he removed his cast

upon Claiborne's insistence for him to do so, and then refused to

replace it with a new cast, which allegedly caused Claiborne's

foot to heal irregularly,     Claiborne fails to establish that Dr.

Gujral actually knew of and disregarded a serious risk of harm to

Claiborne in the twenty-day period that he treated Claiborne for

his broken foot.    As discussed below, Claiborne's complaints are

belied by the record.

     After he determined that Claiborne fractured his foot. Dr.

Gujral placed Claiborne's foot in a short cast, provided Claiborne

with instructions on caring for the cast and ambulating with

crutches, ordered Claiborne be placed in the infirmary for twenty-

four-hour observation, and scheduled a follow-up appointment for

one week later.^ (Gujral Aff. t 9-) The following day, a different




     3 For the first time in his Response, Claiborne alleges that
the "medical department . .     did not bring a wheelchair! I was
forced to walk to medical.     No ice was given for the swelling
mentioned in the report, only xray." (Resp. 2.) As a preliminary
matter, the Response in Opposition to a Motion for Summary Judgment
is not the proper place to add new claims or allegations that were
not contained in the Particularized Complaint. Rather, Claiborne
would need to file an amended complaint to add any new allegations.
Nevertheless, Claiborne fails to allege that Dr. Gujral had any
personal involvement in the refusal to provide Claiborne with a
wheelchair or ice, or that by failing to provide a wheelchair or
ice. Dr. Gujral knew of and disregarded a serious risk of harm to
Claiborne.

                                     13
physician, instructed Claiborne to keep the cast dry and provided

Claiborne with a bag to cover his foot, and instructed Claiborne

to use crutches and to place no weight on the broken foot.               (Id.

H 10.)     At the follow-up appointment on July 27, 2016, Dr. Gujral

noted the cast was intact and there was no swelling, and Dr. Gujral

advised Claiborne to continue to use the crutches and to begin

bearing partial weight on the broken foot. (Id. f 11.) Dr. Gujral

also issued another plastic bag to cover the cast while showering.

(Id.)    To the extent Claiborne contends that he was denied another

bag to keep his foot dry. Dr. Gujral avers that he had no knowledge

that Claiborne was refused a new bag or any involvement in the

decision to refuse him a bag and that the nurses did not notify

him that Claiborne needed a replacement.          (Id. H 12.)

     On August 9, 2016, Claiborne requested that his cast be

removed because he claimed that "there was fungus growing inside

the cast."    (Id. f 14.)     Dr. Gujral advised Claiborne that it was

against his medical judgment to remove the cast; however, Claiborne

would not accept his advice, and because he was concerned that

Claiborne would attempt to remove it himself, he proceeded to

remove the cast.      (Id.)      After removing the cast. Dr. Gujral

examined Claiborne's foot and found no sign of infection.            (Id.)

In   his   medical   judgment.    Dr.    Gujral   "opined   the   foot   was

sufficiently healed so as not to warrant further casting and [he]

chose to continue treatment with an Ace[] bandage in conjunction


                                    14
with use of a shoe,"     (Id.)     Dr. Gujral instructed Claiborne to

continue to use crutches and scheduled a follow-up appointment for

Claiborne in three weeks.        (Id.)     As of that date. Dr. Gujral

opined that that the "fracture was healing well and would heal

completely with the care, treatment and recommendations I provided

that day which included ongoing ambulation with crutches."            (Id.

f 16.)   Dr. Gujral had no further contact or involvement in

Claiborne's treatment as of August 9, 2016, and he stopped working

at Sussex II on August 23, 2016.         (Id. f 15.)

     Contrary   to   Claiborne's    suggestion.    Dr.   Gujral   provided

adequate care for Claiborne's broken foot.             Claiborne contends

that because it was against Dr. Gujral's medical judgment to remove

the cast, the fact that he actually removed the cast, proves that

he was deliberately indifferent to Claiborne's serious medical

needs. (Resp. 3.)    However, although it may have been against his

medical judgment to remove the cast. Dr. Gujral removed it out of

concern that Claiborne may harm himself if he attempted to remove

the cast himself.     Moreover, after removing the cast and after

examining the progress of the broken foot. Dr. Gujral believed it

was healing well and could be treated with an ace bandage and

continued use of crutches.       Although Claiborne wanted Dr. Gujral

to place another cast on his foot, Claiborne's disagreement with

Dr. Gujral's medical judgment that no new cast was needed, fails

to demonstrate deliberate indifference.         See Wright, 766 F.2d at


                                   15
849 (citing Gittlemacker, 428 F.2d at 6)         Moreover, after August

9, 2016, Dr. Gujral no longer had any involvement in Claiborne's

medical care.


     In   sum,   Claiborne   fails    to   establish   that   Dr.   Gujral

sxibjactively recognized a serious risk of harm to Claiborne and

chose to ignore that risk during the twenty-day period he treated

Claiborne's broken foot.      Farmer, 511 U.S. at 837.        Accordingly,

Claiborne's claim against Dr. Gujral will be dismissed.


                             V.   CONCLUSION


     For the foregoing reasons. Dr. Gujral's Motion for Summary

Judgment (ECF No. 28) will be granted.       Claiborne's claim and the

action will be dismissed.


     The Clerk is directed to send a copy of this Memorandum

Opinion to Gujral and counsel of record.

     It is so ORDERED.


                                                /s/
                                  Robert E. Payne
                                  Senior United States District Judge

Richmond, Virginia
Date: April 1, 2019




     4 Notably, after Dr. Gujral left and Claiborne was \inder the
care of a different physician, no physician chose to put another
cast on Claiborne's foot.

                                     16
